Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 7, 10 and 16 recite the limitation "aminoalcohol or alkylhydroxylamine" in the 1st and/or 2nd line.  There is insufficient antecedent basis for this limitation in the claim.
These claims depend from a claim that recites the element "aminoalcohol and/or alkylhydroxylamine" but not the element "aminoalcohol or alkylhydroxylamine".  Additionally, it can not be determined what is intended by the omission of the “and” alternative in the later claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (2013/0203880) in view of Burdeniuc et al.(2016/0369035) and Xie et al.(2017/0088497).
	George et al. discloses polyurethane foam and processes for producing polyurethane foam polymers comprising mixing and reacting a polyol(s) having make-ups as claimed, aromatic polyisocyanate, catalyst, surfactant, blowing agent, aminoalcohols, including ethanol amine and diethanolamine, as crosslinkers, and Irganox 1076, a phenolic antioxidant (paras [0014]-[0089] and the Examples, Tables and Claims).   
George et al. differs from applicants’ claims in that component i.) is not required.  However, Burdeniuc et al. discloses the use of cyclic 1,3-diketones, including 1,3-cyclohexanedione, in amounts as claimed to be used in closely related preparations in the art for purposes of imparting their aldehyde emission reducing effects  (para [0116], Example 3, Table 3 and claim 4).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the cyclic ketones of Burdeniuc et al. in forming the preparations of George et al. for the purpose of imparting their aldehyde scavenging effects in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/262,731 in view of Xie et al.(2017/0088497).  
The copending claims discloses polyurethane foam and processes for producing polyurethane foam polymers comprising mixing and reacting a reactant and additive materials and respective amounts that differ in a manner which would have been obvious to one having ordinary skill in the art in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  
The copending claims do differ from the instant claims in that component iii.) is not required.  However, Xie et al. discloses the sulfites of applicants’ claims, including sodium hydrogen sulfite, to be used in closely related preparations in the art for purposes of imparting their emission reducing effects  (paras [0004]-[0010] & [0022] and the Examples & Tables).  Accordingly, it would have been obvious for .
This is a provisional nonstatutory double patenting rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/JOHN M COONEY/                Primary Examiner, Art Unit 1765